McCabe, J.
The appellant was indicted in the court below for robbery. On a trial of the charge by a jury he was found guilty of robbery, as charged in the indictment, and that he was twenty-two years of age. The court adjudged him guilty of robbery, and that he be committed to the custody of the board of managers of the Indiana Reformatory at Jeffersonville, Indiana, as guilty of the crime of robbery, for a term not exceeding fourteen years nor less than two years, subject to the rules and regulations established by said board for said reformatory, and that the defendant’s age was twenty-two years.
Error is assigned upon the rulings overruling the motion for a venire de novo, and for a new trial. The reasons urged in support of both motions are that the verdict and judgment are both unauthorized by law, unless what is commonly called the “Reformatory Act,” approved Feb. 26, 1897, is valid, and that said act is unconstitutional and void.
The same reasons are urged in this case against the constitutionality of the act here in question that were urged in Miller v. State, 149 Ind. 607. On the authority of that case, we hold that such reasons cannot prevail, and that the act is constitutional, and that the trial court did not err in overruling the motion for a venire de novo, and the motion for a new trial. The judgment is affirmed.